DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: 
Line 2 recites “one click-fit leg of the one or more click-action portions comprises two of the click-fit legs”, but should be amended to “one click-fit leg of the one or more click-action portions comprises two click-fit legs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the fitting element is held in the fitting slot before the one or more click action portions attach the fitting element in the fitting slot” on lines 13-14. It is unclear to the examiner how the fitting element can be “held in the fitting slot” before the fitting element has been attached in the fitting slot as required by the claim (via the click action portions). Isn’t the fitting element “held” by the click fit elements? How is the fitting element held in the fitting slot, without the fitting element attached in the fitting slot? 
Claim 11 recites the limitation “wherein the fitting element is held in the fitting slot before the one or more click action portions attach the fitting element in the fitting slot” on lines 12-13. It is unclear to the examiner how the fitting element can be “held in the fitting slot” before the fitting element has been attached in the fitting slot as required by the claim (via the click action portions). Isn’t the fitting element “held” by the click fit elements? How is the fitting element held in the fitting slot, without the fitting element attached in the fitting slot? 
Claim 16 recites the limitation “wherein the fitting element is held in the fitting slot before the one or more click action portions attach the fitting element in the fitting slot” on lines 12-13. It is unclear to the examiner how the fitting element can be “held in the fitting slot” before the fitting element has been attached in the fitting slot as required by the claim (via the click action portions). Isn’t the fitting element “held” by the click fit elements? How is the fitting element held in the fitting slot, without the fitting element attached in the fitting slot? 
Dependent claims are rejected for depending from a rejected claim. The claims are interpreted as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maagdenburg (EP 2602401) in view of Gimpel (US 20090007473).
Regarding claim 1, as best understood, Maagdenburg teaches (figures 1-4) a screen device (figure 4) comprising: a screen (20); a screen slat (40), which is fittable to a screen edge of the screen (figure 4 shows the screen slat (40) fittable to the bottom edge of the screen), wherein the screen (20), on the screen edge, is provided with a fitting element (1) which is attached to part of the screen (paragraph 0039, lines 3-5), wherein the screen slat comprises a fitting slot (channel 46), in which the fitting element (1) is at least partly accommodable for fitting the screen slat (40) to the screen edge of the screen (figure 4) and wherein the screen slat (40) comprises an access opening (defined by the walls 48 in figure 4) to the fitting slot (channel 46), through which the screen (20) and fitting element (1) extend (figure 4) in an installed position (figure 4 shows the installed position);
and one or more portions (both of the legs 4 and the connecting portion 6 form a portion) which are at least partly elastic (as described in paragraph 0014) such that the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46) connection in the access opening (paragraph 0014 lines 1-9); and
at least one detaining element (top surface of click-fit leg on the left in fig. 4),
wherein the fitting element (1) is held in the fitting slot (channel 46) before the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (the fitting element is considered “held” in the fitting slot as soon as it begins entering the fitting slot, see definition 8 below from thefreedictionary.com. The fitting element is considered attached, once is it is completely in the fitting slot. See 112b rejection above.),
wherein, when the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46), the fitting element is not unintentionally removable from the fitting slot (this limitation is taught as one would have to intentionally slide the portion out of the screen slat as described in paragraph 0041),
wherein the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) are configured as at least one click-fit leg (there are two legs 4) that extends from the fitting slot (as shown in fig. 4), wherein the at least one click-fit let is elastically displaceable (both are, paragraph 0014, lines 1-9), and
wherein at least a first click-fit leg (4 on the left) of the at least one click-fit leg serves as at least a first detaining element of the at least one detaining element (8 is formed as a part of the leg 4 on the left).
Maagdenburg does not teach that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, the screen slat being provided with a flange which at least partly delimits the access opening to the fitting slot, and that the at least one click-fit leg in a mounted position, engages behind the flange in order to achieve the click-fit connection, and wherein the at least one detaining element in the mounted position, prevents the one or more click-action portions from breaking loose from the fitting slot.
Gimpel teaches (figs. 3-10) a screen device (24) comprising: a screen (26); a screen support member (24), which is fittable to a screen edge of the screen (figure 3 shows the screen support member fittable to the bottom edge of the screen), wherein the screen (26), on the screen edge, is provided with a fitting element (60) which is attached to part of the screen (fig. 9), wherein the screen support member (24) comprises a fitting slot (channel 30), in which the fitting element (60) is at least partly accommodable for fitting the screen support member (24) to the screen edge of the screen (figure 3) and wherein the screen support member (24) comprises an access opening (defined by the walls 40 in figure 4) to the fitting slot (channel 30), through which the screen (26) and fitting element (60) extend (figure 3) in an installed position (figure 3 shows the installed position);
one or more click-action portions (36) which are at least partially elastic (paragraph 0040 lines 1-11) which attach the fitting element (60) in the fitting slot (channel 30) via a click-fit connection (between 36 and 24) in the access opening (defined by the walls 40 in fig. 4), and at least one detaining element (surface 52 that is in contact with 42 as shown on the left in fig. 8), wherein the one or more click-action portions (36) attach the fitting element (60) in the fitting slot (channel 30), the fitting element (60) is not unintentionally removable from the fitting slot (a user has to intentionally remove 36 and 60 from the slot), the screen support member (24) being provided with a flange (42 on the left in fig. 7) which at least partly delimits the access opening to the fitting slot (this flange limits the opening width to the fitting slot), and that the at least one click-fit leg (48 on the left) in a mounted position (fig. 3), engages behind the flange in order to achieve the click-fit connection (as shown in fig. 8), wherein the at least one detaining element (surface 52 that is in contact with 42 as shown on the left in fig. 8) in the mounted portion (as shown in fig. 3), prevents the one or more click-action portions (36) from breaking loose from the fitting slot (channel 30), and
wherein at least a first click-fit leg (the leg on the left) of the at least one click-fit leg serves as at least a first detaining element of the at least one detaining element (52 on the left in fig. 8 is formed as a part of the leg on the left).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maagdenburg by making the one or more portions click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, with the screen slat being provided with a flange which at least partly delimits the access opening to the fitting slot, and that the at least one click-fit leg in a mounted position, engages behind the flange in order to achieve the click-fit connection, and so the at least one detaining element in the mounted portion, prevents the one or more click-action portions from breaking loose from the fitting slot, as taught by Gimpel. This alteration provides the predictable and expected result of more secure and easier means of connecting and disconnecting the components.

    PNG
    media_image1.png
    243
    359
    media_image1.png
    Greyscale

Regarding claim 5,  Maagdenburg as modified with Gimpel teaches that the first click-fit leg (4 on the left of Maagdenburg is a click-fit leg after the modification above), viewed in the mounted position (figure 4 of Maagdenburg), extends up to a certain distance (the length of the leg is the distance) from the screen edge (the bottom edge of the screen) next to the screen and is elastically displaceable in a direction from and towards the screen (paragraph 0014 lines 1-9).
Regarding claim 6, Maagdenburg as modified with Gimpel teaches that the certain distance (the length of the leg) is greater than a width of the access opening (figure 4 of Maagdenburg).  
Regarding claim 7, Maagdenburg as modified with Gimpel teaches that the first click-fit leg (4 on the left), viewed in the mounted position (figure 4 shows the mounted position), is provided, at a certain distance from the screen edge (the bottom edge of the screen), with a supporting rib (8) which is upright (the rib has a dimension in the vertical direction, so it is upright with respect to the rest of the click-fit leg) with respect to the rest of the click-fit leg and is arranged adjacent to the screen (figure 4).  
Regarding claim 8, Maagdenburg as modified with Gimpel teaches that in the mounted position (figure 4), the supporting rib (8) touches the screen (20).
Regarding claim 9, Maagdenburg as modified with Gimpel teaches that the at least one click-fit leg (4 on the left), viewed in the mounted position (fig. 4) extends up to a certain distance (the length of the leg is the certain distance) from the screen edge (the bottom of the screen) next to the screen (fig. 4) and is elastically displaceable in a direction from and towards the screen (paragraph 0014, lines 1-9), and wherein the at least one click-fit leg of the one or more click-action portions (both of the legs 4 and the connecting portion 6 form a portion) comprises two of the click-fit legs (one on each side) which, in the mounted position, extend on either side of the screen (fig. 4).
Regarding claim 12, Maagdenburg as modified with Gimpel teaches that the one or more click-action portions (36) comprise a fitting slot (area between the click-fit legs in fig. 3) for at least partly holding the fitting element (1) herein.
Regarding claim 14, Maagdenburg as modified with Gimpel teaches that the one or more click-action portions (both of the legs 4 and the connecting portion 6 form a portion) form part of a click-fit element (comprising the click-action portion and the fitting slot).
Regarding claim 15, Maagdenburg as modified with Gimpel teaches that the click-fit element (comprising the click-action portion and the fitting slot) is configured as a click-fit profile which in a mounted position (fig. 3) extends over virtually an entire length of said screen edge (as shown in figs. 1-2).
Regarding claim 16, as best understood, Maagdenburg teaches (figures 1-4) a screen device (figure 4) comprising: a screen (20); a screen slat (40), which is fittable to a screen edge of the screen (figure 4 shows the screen slat (40) fittable to the bottom edge of the screen), wherein the screen (20), on the screen edge, is provided with a fitting element (1) which is attached to part of the screen (paragraph 0039, lines 3-5), wherein the screen slat comprises a fitting slot (channel 46), in which the fitting element (1) is at least partly accommodable for fitting the screen slat (40) to the screen edge of the screen (figure 4) and wherein the screen slat (40) comprises an access opening (defined by the walls 48 in figure 4) to the fitting slot (channel 46), through which the screen (20) and fitting element (1) extend (figure 4) in an installed position (figure 4 shows the installed position);
and one or more portions (both of the legs 4 and the connecting portion 6 form a portion) connected to the fitting element (1), wherein the one or more portions are at least partly elastic (as described in paragraph 0014) such that the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46) connection in the access opening (paragraph 0014 lines 1-9),
wherein the fitting element (1) is held in the fitting slot (channel 46) before the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (the fitting element is considered “held” in the fitting slot as soon as it begins entering the fitting slot, see definition 8 above from thefreedictionary.com. The fitting element is considered attached, once is it is completely in the fitting slot. See 112b rejection above.),

wherein, when the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46), the fitting element is not unintentionally removable from the fitting slot (this limitation is taught as one would have to intentionally slide the portion out of the screen slat as described in paragraph 0041), 
wherein the fitting element (1) is configured as a thickening of the screen edge (figure 4 shows that the fitting element is configured as a thickening of the screen edge).
Maagdenburg does not teach that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening.
Gimpel teaches (figs. 3-10) a screen device (24) comprising: a screen (26); a screen support member (24), which is fittable to a screen edge of the screen (figure 3 shows the screen support member fittable to the bottom edge of the screen), wherein the screen (26), on the screen edge, is provided with a fitting element (60) which is attached to part of the screen (fig. 9), wherein the screen support member (24) comprises a fitting slot (channel 30), in which the fitting element (60) is at least partly accommodable for fitting the screen support member (24) to the screen edge of the screen (figure 3) and wherein the screen support member (24) comprises an access opening (defined by the walls 40 in figure 4) to the fitting slot (channel 30), through which the screen (26) and fitting element (60) extend (figure 3) in an installed position (figure 3 shows the installed position);
one or more click-action portions (36) which are at least partially elastic (paragraph 0040 lines 1-11) which attach the fitting element (60) in the fitting slot (channel 30) via a click-fit connection (between 36 and 24) in the access opening (defined by the walls 40 in fig. 4), wherein the one or more click-action portions (36) attach the fitting element (60) in the fitting slot (channel 30), the fitting element (60) is not unintentionally removable from the fitting slot (a user has to intentionally remove 36 and 60 from the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maagdenburg with the teachings of Gimpel so that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening. This alteration provides the predictable and expected result of more secure and easier means of connecting and disconnecting the components.
Regarding claim 17, Maagdenburg as modified with Gimpel teaches that the screen is configured to (screen is capable of this) be rolled or unrolled (the screen is rolled around 1 as shown in figs. 2a-2c).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maagdenburg (EP 2602401) in view of Gimpel (US 20090007473) as applied to claim 7, and further in view of Pynenburg (US 5584461).
Regarding claim 10, as best understood, Maagdenburg as modified with Gimpel teaches that the at least one click-fit leg of the one or more click-action portions comprises two of the click-fit legs (both of the legs 4) which, in the mounted position (figure 4), extend on either side of the screen (20). Modified Maagdenburg does not teach that the supporting rib of the first click-fit leg is provided at a different distance from the screen edge than the distance at which a supporting rib of a second click-fit leg of the two click-fit legs is provided.
Pynenburg teaches (figures 8A-8C) a panel holder (118) with two click-fit legs (138 and 152) that extend on either side of a screen (128) with a supporting rib (154) of a first click fit leg (138) provided at a different distance from the screen edge than the distance at which a supporting rib (136) of a second other click-fit leg (152) is provided. It would have been obvious to one of ordinary skill in the art at the time to further modify Maagdenburg by adding a supporting rib to the second click-fit leg that is provided at a different distance from the screen edge than the distance at which the supporting rib of the first click-fit leg is provided. This alteration provides the predictable and expected results of a stronger hold onto the screen that keeps the assembly more firmly together.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maagdenburg (EP 2602401) in view of Gimpel (US 20090007473) and Kestelyn (BE1020901A3).
Regarding claim 11, as best understood, Maagdenburg teaches (figures 1-4) a screen device (figure 4) comprising: a screen (20); a screen slat (40), which is fittable to a screen edge of the screen (figure 4 shows the screen slat (40) fittable to the bottom edge of the screen), wherein the screen (20), on the screen edge, is provided with a fitting element (1) which is attached to part of the screen (paragraph 0039, lines 3-5), wherein the screen slat comprises a fitting slot (channel 46), in which the fitting element (1) is at least partly accommodable for fitting the screen slat (40) to the screen edge of the screen (figure 4) and wherein the screen slat (40) comprises an access opening (defined by the walls 48 in figure 4) to the fitting slot (channel 46), through which the screen (20) and fitting element (1) extend (figure 4) in an installed position (figure 4 shows the installed position);
and one or more portions (both of the legs 4 and the connecting portion 6 form a portion) connected to the fitting element (1), wherein the one or more portions are at least partly elastic (as described in paragraph 0014) such that the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46) connection in the access opening (paragraph 0014 lines 1-9),
wherein the fitting element (1) is held in the fitting slot (channel 46) before the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (the fitting element is considered “held” in the fitting slot as soon as it begins entering the fitting slot, see definition 8 above from thefreedictionary.com. The fitting element is considered attached, once is it is completely in the fitting slot. See 112b rejection above.),
wherein, when the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46), the fitting element is not unintentionally removable from the fitting slot (this limitation is taught as one would have to intentionally slide the portion out of the screen slat as described in paragraph 0041).
Maagdenburg does not teach that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, and that the fitting element is a half-zipper that is welded to the screen by means of a weld seam, and wherein the weld seam is accommodated in the screen slat when the fitting element is accommodated in the fitting slat.
Gimpel teaches (figs. 3-10) a screen device (24) comprising: a screen (26); a screen support member (24), which is fittable to a screen edge of the screen (figure 3 shows the screen support member fittable to the bottom edge of the screen), wherein the screen (26), on the screen edge, is provided with a fitting element (60) which is attached to part of the screen (fig. 9), wherein the screen support member (24) comprises a fitting slot (channel 30), in which the fitting element (60) is at least partly accommodable for fitting the screen support member (24) to the screen edge of the screen (figure 3) and wherein the screen support member (24) comprises an access opening (defined by the walls 40 in figure 4) to the fitting slot (channel 30), through which the screen (26) and fitting element (60) extend (figure 3) in an installed position (figure 3 shows the installed position);
one or more click-action portions (36) which are at least partially elastic (paragraph 0040 lines 1-11) which attach the fitting element (60) in the fitting slot (channel 30) via a click-fit connection (between 36 and 24) in the access opening (defined by the walls 40 in fig. 4), wherein the one or more click-action portions (36) attach the fitting element (60) in the fitting slot (channel 30), the fitting element (60) is not unintentionally removable from the fitting slot (a user has to intentionally remove 36 and 60 from the slot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maagdenburg with the teachings of Gimpel so that that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening. This alteration provides the predictable and expected result of more secure and easier means of connecting and disconnecting the components.
Kestelyn teaches a screen device with a fitting element that is a half zipper (21) that is welded to a screen (2) by the means of a weld seam (see translation below of page 7, lines 22-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Maagdenburg with the teachings of Kestelyn so that the fitting element is a half-zipper that is welded to the screen by means of a weld seam. This alteration privies the predictable and expected result of an alternate equivalent form of a fitting element, that is firmly attached to the screen. It is noted that after this modification, the weld seam is accommodated in the screen support member (24) when the fitting element (60) is accommodated in the fitting slot (see fig. 4 of Maagdenburg, where it is shown that the entirety of the connection between the screen and fitting element is accommodated in the screen support member when the fitting element is accommodated in the fitting slot).

    PNG
    media_image2.png
    254
    1435
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Although Applicant disagrees with the rejection, Applicant has, solely to expedite prosecution, amended independent claims 1, 11, and 16 herein to recite, inter alia, that "the fitting element is held in the fitting slot before the one or more click action portions attach the fitting element in the fitting slot." Applicant avers the aforementioned is neither disclosed nor taught by Maagdenburg in view of Gimpel. For instance, Applicant notes that, in Gimpel, the channel member (reference number 36) must be "first coupled with channel 34 in tubular component 24." See Gimpel, para. [0042]. It is only after this coupling is made, i.e., "once channel member 36 is coupled to and retained in channel 34," that the "attachment member 32 ... can be placed into channel member 36." See id. at para. [0043]. In other words, the attachment member 32 cannot enter channel member 36 before channel member 36 is coupled to tubular component 24. By contrast, in the claimed invention, the fitting element is held in the fitting slot of the click-action portion before the click-action portion attaches the fitting element in the fitting slot.”
The examiner notes that as best understood, the limitations as claimed are taught by the above combination, and again directs attention to the 112b rejection above. Gimple is not used to teach the argued features including the channel member, but rather Maagdenburg does. Because of this it is irrelevant what is argued from paragraph 0042 and 0043 from Gimple. Gimple is used to modify Maagdenburg so that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, with the screen slat being provided with a flange which at least partly delimits the access opening to the fitting slot, and that the at least one click-fit leg in a mounted position, engages behind the flange in order to achieve the click-fit connection, and so the at least one detaining element in the mounted portion, prevents the one or more click-action portions from breaking loose from the fitting slot.
	The applicant argues that “The 35 U.S.C. 103 rejections should be withdrawn. Claim 10 is non-obvious over Maagdenburg in view of Gimpel and further in view of Pynenburg (U.S. Patent No. 5,584,461) (hereinafter "Pynenburg"). As a result, Applicant respectfully traverses the rejection. 
As an initial matter, Applicant notes that the aforementioned rejections each depend, at least in part, upon Maagdenburg in view of Gimpel. Accordingly, Applicant incorporates the remarks made above herein with respect to the 35 U.S.C. 103 rejection of claims 1, 5 - 9, 11 - 12, and 14 - 17.”
The examiner notes that all the limitations as claimed have been taught by the above combinations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634